1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    CAROLYN M. WIGGIN, #182732
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     E-mail: carolyn_wiggin@fd.org916-498-5700/Fax 916-498-5710
5
     Attorney for Defendant
6    JASON A. TOBEY
7                             IN THE UNITED STATES DISTRICT COURT
8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
9
     UNITED STATES OF AMERICA,         ) Case No. 2:19-cr-00150-JAM
10                                     )
                   Plaintiff-Appellee  )
11                                     ) APPLICATION AND
     vs.                               ) ORDER APPOINTING COUNSEL
12                                     )
     JASON A. TOBEY,                   )
13                                     )
                  Defendant-Appellant. )
14
15          The defendant, JASON A. TOBEY, through the Federal Defender for the Eastern District
     of California, hereby requests this Court deem he is eligible for appointment of counsel under the
16
     Criminal Justice Act and for appointment of the Federal Defender.
17
            Mr. Tobey submitted to our office a Financial Affidavit as evidence of his inability to
18
     retain counsel for his appeal of his misdemeanor conviction. He has asked us to arrange to
19   substitute in as his counsel, replacing his current counsel who is not a member of the Criminal
20   Justice Act panel. After reviewing Mr. Tobey’s Financial Affidavit, it is respectfully
21   recommended that the Federal Defender be appointed.

22
     DATED: September 9, 2019                             /s/ Carolyn M. Wiggin
23                                                        CAROLYN M. WIGGIN
                                                          Assistant Federal Defender
24
            Having satisfied the Court that he is unable to employ counsel, the court hereby appoints
25
     the Federal Defender’s Office pursuant to 18 U.S.C. § 3006A.
26
            DATED: 9/9/2019
27
                                                  /s/ John A. Mendez_________
28                                                HON. JOHN A. MENDEZ
                                                  United States District Court Judge
